Exhibit 10.1

October 31, 2017

Rick Russell

Dear Rick:

This agreement (hereafter “Employment Agreement”) will formalize terms and
conditions of your employment with Minerva Neurosciences, Inc. (the “Company”).

1. Employment. You agree to be employed, and the Company agrees to employ you,
effective December 11, 2017 (the “Effective Date”). The period during which you
are actually employed by the Company is referred to as the “Employment Period”.

2. Position Duties; Commitment. During the Employment Period, you will be
employed by the Company as its President. You will report to the Company’s Chief
Executive Officer (“CEO”), and shall perform such duties consistent with your
position as President and as may be assigned to you by the CEO and/or the Board
of Directors of the Company (the “Board”). On or around the one-year anniversary
of the Effective Date, the Board will advise you of any actual or anticipated
increased modifications or changes to your duties and/or title. You agree to
devote substantially all of your working time, attention and energies to the
Company and its Affiliates, and while you remain employed, not to engage in any
other business activity that is in conflict with your duties and obligations to
the Company; provided, however, that, for the avoidance of doubt, you may
(i) manage your passive personal investments, (ii) with advance written approval
from the Company, serve on industry, trade, civic, charitable or non-profit
corporate boards or committees, and (iii) with the advance written approval of
the Company, serve on outside for-profit corporate boards or committees. For
purposes of this Agreement, the term “Affiliates” means all persons and entities
directly or indirectly controlling, controlled by or under common control with
the Company, where control may be by management authority or equity interest.

3. Base Salary. During the Employment Period, your current annualized base
salary (“Base Salary”) is US $475,000 payable in accordance with the Company’s
normal payroll practice. Your Base Salary will be subject to review and
adjustment by the Company from time to time.

4. Signing Bonus. You will be paid a one-time signing bonus of $100,000, less
all applicable deductions and withholdings (the “Signing Bonus”). This signing
bonus will be paid to you on the first administratively practicable payroll date
occurring thirty (30) days after the Effective Date. If, at any time during your
first year of employment, you resign your employment without Good Reason or the
Company terminates your employment for Cause, you agree to repay one-hundred
percent (100%) of the Signing Bonus to the Company within thirty (30) days
following your employment termination date. If, at any time during your first
year of employment, you resign with Good Reason or the Company terminates your
employment without Cause, you will not be required to repay any portion of the
Signing Bonus.

5. Annual Bonus. For each calendar year that ends during the Employment Period
you will be eligible to receive a target annual bonus (“Annual Bonus”) of 50% of
the Base Salary paid in such calendar year. Whether to grant a bonus, and in
what amount, are determinations to be made in the discretion of the Company
based on a variety of factors including, but not limited to, achievement of
objectives established by the Board (and/or the Compensation Committee thereof
(the “Compensation Committee”) for the Company and specific annual objectives
for your position set by the Board, the Compensation Committee and/or the CEO.
Since one of the objectives of the Annual Bonus is employee retention, in order
to remain eligible and receive any Annual Bonus, you must be employed through
the end of the calendar year and still be employed by the Company at the time it
makes bonus payments to employees for that year — generally during the first
quarter of the following year.



--------------------------------------------------------------------------------

Page Two

 

6. Equity Awards.

(a) Inducement Stock Option Award. As a material inducement to your entering
into employment with the Company, subject to the approval of the Compensation
Committee of the Board, you will be granted an option (the “Option”) to purchase
775,000 shares of common stock of the Company, with a per share exercise price
that is equal to the fair market value per share of the common stock on the date
of grant of the Option, as determined by the Board . Provided you are employed
by the Company on each such date, 25% of the shares subject to the Option will
vest on the first anniversary of the Effective Date and the remaining 75% of the
shares subject to the Option will vest ratably at the end of each quarter over
the three (3) year period thereafter. The Option will be evidenced by a standard
stock option agreement, and will be subject to the terms and conditions of that
agreement and the Company’s Amended and Restated 2013 Equity Incentive Plan (the
“Plan”).

(b) Restricted Stock Units. As a material inducement to your entering into
employment with the Company, subject to the approval of the Compensation
Committee of the Board, you will be granted an award of restricted stock units
representing the opportunity to acquire 40,000 shares of common stock of the
Company (the “Restricted Stock Units”). Provided you are employed by the Company
on each such date, 25% of the Restricted Stock Units will vest on each one-year
anniversary of the Effective Date. The Restricted Stock Unit award will be
evidenced by a standard agreement, and will be subject to the terms and
conditions of that agreement and the Plan.

7. Benefits.

(a) You shall be eligible to participate in any and all benefit programs that
the Company establishes and makes available to similarly situated employees from
time to time, provided that you are eligible under (and subject to all
provisions of) the plan documents governing those programs. Such benefits may
include participation in group medical, dental, and vision insurance programs,
and term life insurance. The Company shall provide to you a summary of the
benefits that it is currently offering as of the time of execution. The benefits
made available by the Company, and the rules, terms, and conditions for
participation in such benefit plans, may be changed by the Company at any time
without advance notice.

(b) During the Employment Period, the Company shall reimburse or otherwise
provide for payment for reasonable out-of-pocket business expenses incurred by
you in furtherance of or in connection with the legitimate business of the
Company, subject to such reasonable documentation or policy requirements
established by the Company from time to time.

(c) During the Employment Period, in addition to holidays recognized by the
Company, you will be entitled to accrue on a pro-rated basis four (4) weeks of
paid vacation annually. Pursuant to Company policy, vacation time cannot be
carried over from year to year.

8. Termination of Employment.

(a) Death. Your employment will terminate upon your death. Your beneficiaries
and/or estate will be entitled to (i) any earned but unpaid Base Salary through
the date of your death, to be paid less applicable taxes and withholdings within
10 days of your termination of employment, (ii) compensation at the rate of your
Base Salary for any vacation time earned but not used as of the date your
employment



--------------------------------------------------------------------------------

Page Three

 

terminates, (iii) reimbursement for any business expenses incurred by you but
not yet paid to you as of the date your employment terminates, provided all
expenses and supporting documentation required are submitted within sixty
(60) days of the date your employment terminates, and provided further that such
expenses are reimbursable under Company policy, (iv) payment of a pro-rata
portion of your Annual Bonus (assuming for purposes of this payment that your
Annual Bonus would be equal to 50% of your Base Salary) for the year of your
death, and (v) any amounts accrued and payable under the terms of any of the
Company’s benefit plans (items (i), (ii), (iii) and (v) referred to as the
“Accrued Obligations”).

(b) Disability. The Board may terminate your employment by reason of your
Disability upon written notice of termination. “Disability” means that you have
been unable to perform your essential job functions by reason of a physical or
mental impairment, notwithstanding the provision of any reasonable
accommodation, for a period of 180 days within a period of 365 consecutive days.
Upon such termination, you will be entitled only to the Accrued Obligations.

(c) Termination by the Company for Cause. The Board may terminate your
employment for Cause. “Cause” means that you have (i) been convicted of
(x) felony, or (y) a misdemeanor involving moral turpitude (other than a minor
traffic violation), (ii) committed an act of fraud or embezzlement against the
Company or its Affiliates, (iii) materially breached this Employment Agreement
and failed to cure such breach within thirty (30) days following written notice
from the Company, (iv) materially violated any written policy of the Company and
failed to cure such violation within thirty (30) days following written notice
from the Company, (v) materially failed or materially refused to substantially
perform your duties (other than by reason of a physical or mental impairment) or
to implement the lawful written directives of the CEO and/or Board that are
consistent with your position, and such material failure or material refusal has
continued after thirty (30) days following written notice from the Company,
(vi) willfully engaged in conduct or willfully omitted to take any action,
resulting in material injury to the Company or its Affiliates, monetarily or
otherwise (including with respect to the Company’s ability to comply with its
legal or regulatory obligations), or (vii) materially breached your fiduciary
duties as an officer or director of the Company. Upon such termination, you will
be entitled only to the Accrued Obligations.

(d) Termination by the Company without Cause. The Company may terminate your
employment without “Cause” immediately upon written notice. If such termination
is without Cause and not by reason of your Disability, then, in addition to the
Accrued Obligations, and in lieu of any other severance benefits otherwise
payable under any Company policy or plan in effect, you will be entitled to
(i) continued payment of your Base Salary for twelve (12) months (the “Salary
Severance Period”), (ii) should you be eligible for and timely elect COBRA
coverage, payment of your COBRA premiums, less the amount charged to active
employees for health coverage, for up to twelve (12) months (the “COBRA
Severance Period” (iii) payment of a pro-rata portion of your Annual Bonus for
the year of such termination (assuming for purposes of this payment that your
Annual Bonus is equal to 50% of your Base Salary) and (iv) immediate vesting of
any unvested options, restricted stock, restricted stock units, or other equity
awards that are outstanding immediately prior to the date of termination that
are subject to time-based vesting restrictions and, but for the termination of
your employment, would have vested during the twelve (12) month period
immediately following the date of termination (collectively, the “Severance
Benefits”).

(e) Termination Without Cause or for Good Reason Following a Change in Control.

(i) If your employment by the Company is terminated by the Company (or its
successor or parent) without Cause (and not due to Disability or death) or by
you for Good Reason within twelve (12) months immediately following a Change in
Control (as defined below), then the Company shall pay or provide you with the
Accrued Obligations and all of the benefits described in Section 8(d) above,
subject to compliance with the conditions set forth in Section 8(f); provided
that: (x) the Salary Severance Period defined in Section 8(d)(i) shall be
increased to a total of eighteen (18) months following the termination date;
(y) the COBRA Severance Period defined in Section 8(d)(ii) shall be



--------------------------------------------------------------------------------

Page Four

 

increased to a total of eighteen (18) months following the termination date;
(z) in lieu of the pro-rata bonus described in Section 8(d)(iii), the Company
shall pay you the full Annual Bonus for the performance year in which your
termination occurs, payable as a lump sum payment on the Company’s first
ordinary payroll date occurring on or after the Release of Claims effective date
(namely, the date it can no longer be revoked); and (xx) in lieu of the vesting
acceleration described in Section 8(d)(iv), all outstanding unvested equity
awards granted to you shall vest pursuant to Section 6 of the Stock Option
Agreement (collectively, the “Change In Control Severance Benefits”).

(ii) For purposes of this Agreement, a “Change in Control” shall mean a change
in ownership or control of the Company effected through any of the following
means: (a) a merger, consolidation or other reorganization approved by the
Company’s stockholders, unless securities representing at least fifty percent
(50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction, (b) a sale, transfer or other disposition of all or
substantially all of the Company’s assets, or (c) the closing of any transaction
or series of related transactions pursuant to which any person or any group of
persons comprising a “group” within the meaning of Rule 13d-5(b)(1) of the 1934
Act (other than the Company or a person that, prior to such transaction or
series of related transactions, directly or indirectly controls, is controlled
by or is under common control with, the Company) becomes directly or indirectly
(whether as a result of a single acquisition or by reason of one or more
acquisitions within the twelve (12)-month period ending with the most recent
acquisition) the beneficial owner (within the meaning of Rule 13d-3 of the 1934
Act) of securities possessing (or convertible into or exercisable for securities
possessing) more than fifty percent (50%) of the total combined voting power of
the Company’s securities (as measured in terms of the power to vote with respect
to the election of Board members) outstanding immediately after the consummation
of such transaction or series of related transactions, whether such transaction
involves a direct issuance from the Company or the acquisition of outstanding
securities held by one or more of the Company’s existing stockholders; or (d) a
change in the composition of the Board over a period of twelve (12) consecutive
months or less such that a majority of the Board members ceases to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period (“Incumbent Directors”) or (B) have been elected or
nominated for election as Board members during such period by at least a
majority of the Incumbent Directors who were still in office at the time the
Board approved such election or nomination; provided that any individual who
becomes a Board member subsequent to the beginning of such period and whose
election or nomination was approved by two-thirds of the Board members then
comprising the Incumbent Directors will be considered an Incumbent Director.

In the event of any interpretation of this definition, the Board of Directors of
the Company, upon advice of legal counsel, shall have final and conclusive
authority, so long as such authority is exercised in good faith. Notwithstanding
the foregoing, a Change in Control will only be deemed to occur for purposes of
this Agreement if it also meets the definition used for purposes of Treasury
Regulation Section 1.409A-3(a)(5), that is, as defined under Treasury Regulation
Section 1.409A-3(i)(5).

(f) Termination by You Without Good Reason. You may terminate your employment
for any or no reason subject to your providing 30 days written notice to the
Company. The Company shall have the right to elect to terminate your employment
immediately or at any other date during the notice period. Upon such
termination, you will be entitled only to the Accrued Obligations, provided
that, if your written notice of resignation without Good Reason is delivered to
the Company’s CEO within five (5) days of the eighteen month anniversary of the
Effective Date of this Agreement, then in lieu of any other severance benefits
otherwise payable under any Company policy or plan in effect, you will be
entitled to continued payment of your Base Salary for six (6) months (the
“Resignation Severance”) in addition to the Accrued Obligations. For avoidance
of doubt, you shall only be entitled to the Resignation Severance if you have
provided eighteen (18) months of continuous service to the Company prior to
giving your notice of resignation under this Section.



--------------------------------------------------------------------------------

Page Five

 

(g) Termination by You For Good Reason. You may terminate your employment for
Good Reason by providing notice to the Company of the condition giving rise to
the Good Reason no later than ninety (90) days following the first occurrence of
the condition, by giving the Company thirty (30) days to remedy the condition
and by terminating your employment for Good Reason within ninety (90) days
thereafter if the Company fails to remedy the condition. For purposes of this
Agreement, “Good Reason” shall mean, without your written consent, the
occurrence of any one or more of the following events: (i) material diminution
in the nature or scope of the your responsibilities, duties or authority;
(ii) material reduction in your Base Salary; (iii) relocation of your principal
work location more than fifty (50) miles from the location of your principal
work location as of immediately prior to such relocation; or (iv) material
breach of this Agreement by the Company. In the event you terminate your
employment for Good Reason, in addition to the Accrued Obligations, and in lieu
of any other severance benefits otherwise payable under any Company policy, you
will be entitled to the Severance Benefits, in accordance with and subject to
the provisions of Section 8(d).

(h) Conditions. Any payments or benefits made or provided pursuant to Section 8
(other than Accrued Obligations) shall be conditional upon (i) your continuing
compliance with the restrictive covenants contained in the PIIA (as that term is
defined Section 9), (ii) your execution of a release of claims relating to your
employment in a form prepared by and satisfactory to the Company (the “Release
of Claims”). You must execute the Release of Claims and the Release of Claims
must become effective within forty-five (45) days following the date of the
termination of your employment (which release shall be delivered to you within
five (5) days following the date of such termination). The first payment of
continued Base Salary, pursuant to subsection 8(d)(i) or 8(f) as applicable,
COBRA premiums pursuant to subsection 8(d)(ii) if applicable, together with the
pro-rata Annual Bonus payable pursuant to subsection 8(d)(iii) if applicable,
shall be made on the first regular payroll date of the Company following the
effective date of the Release of Claims); provided, however, that if such 45-day
period covers two of your taxable years, payment of Severance Benefits or Change
In Control Severance Benefits will begin in the later taxable year.

9. Proprietary Information and Restrictive Covenants. As a condition of
employment, you agree to execute and abide by the Company’s Proprietary
Information, Inventions Assignment, Non-Competition and Non-Solicitation
Agreement (“PIIA”), which may be amended from time to time without regard to
this Agreement. The PIIA contains provisions that are intended by the Company
and you to survive and do survive termination or expiration of this Agreement.

10. Withholding. The Company shall have the right to withhold from any amount
payable to you hereunder an amount necessary in order for the Company to satisfy
any withholding tax obligation it may have under applicable law.

11. Governing Law; Consent to Personal Jurisdiction. The terms of this
Employment Agreement, and any action arising hereunder, shall be governed by and
construed in accordance with the domestic laws of the Commonwealth of
Massachusetts giving effect to any choice of law or conflict of law provision or
rule (whether of the Commonwealth of Massachusetts or other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the
Commonwealth of Massachusetts. To the extent that any dispute involving this
Employment Agreement is not subject to arbitration pursuant to Section 14 below,
I hereby expressly consent to the personal jurisdiction and venue of the state
and federal courts located in the Commonwealth of Massachusetts for any lawsuit
filed there against me by Company arising from or related to this Agreement.

12. Waiver. This Employment Agreement may not be released, changed or modified
in any manner, except by an instrument in writing signed by you and the Board.
The failure of either party to enforce any of the provisions of this Employment
Agreement shall in no way be construed to be a waiver of any such provision. No
waiver of any breach of this Employment Agreement shall be held to be a waiver
of any other or subsequent breach.



--------------------------------------------------------------------------------

Page Six

 

13. Assignment. This Employment Agreement is personal to you. You shall not
assign this Employment Agreement or any of your rights and/or obligations under
this Employment Agreement to any other person. The Company may, without your
consent, assign this Employment Agreement to a successor to all or substantially
all of its stock or assets, provided that the assignee or any successor remains
bound by these terms.

14. Dispute Resolution. To benefit mutually from the time and cost savings of
arbitration over the delay and expense of the use of the federal and state court
systems, all disputes involving this Employment Agreement (except, at the
election of either party, for injunctive or declaratory relief with respect to
disputes arising out of an alleged breach or threatened breach of the
restrictive covenants contained in the PIIA), including claims of violations of
federal or state discrimination statutes, wage and hour laws, or public policy,
shall be resolved pursuant to binding arbitration in the Commonwealth of
Massachusetts. In the event of a dispute, a written request for arbitration
shall be submitted to the Boston office of JAMS, Inc. (“JAMS”) or its successor,
under JAMS’ then applicable rules and procedures for employment disputes. The
award of the arbitrators shall be final and binding and judgment upon the award
may be entered in any court having jurisdiction thereof. Except as otherwise
provided above, this procedure shall be the exclusive means of settling any
disputes that may arise under this Employment Agreement. All fees and expenses
of the arbitrators and all other expenses of the arbitration, except for
attorneys’ fees and witness expenses, shall be allocated as determined by the
arbitrators. Each party shall bear its own witness expenses and attorneys’ fees,
except as otherwise determined by the arbitrators.

15. Jointly Drafted Agreement. This Employment Agreement is and shall be deemed
jointly drafted and written by the parties and shall not be construed or
interpreted against any party originating or preparing any part of it because of
its authorship.

16. No Conflicts. You represent and warrant to the Company that your acceptance
of employment and the performance of your duties for the Company will not
conflict with or result in a violation or breach of, or constitute a default
under any contract, agreement or understanding to which you are or were a party
or of which you are aware and that there are no restrictions, covenants,
agreements or limitations on your right or ability to enter into and perform the
terms of this Employment Agreement. You further represent and warrant that you
have no knowledge of any fact or circumstance that could prevent or materially
delay you or the Company (as a result of your employment hereunder) from
obtaining or maintaining any registration, license or other authorization or
approval required for (i) you to perform your duties hereunder or (ii) the
Company to operate its business as currently contemplated.

17. Company Policies and Procedures. As an employee of the Company, you will be
required to comply with all Company policies and procedures. The Company’s
premises, including all workspaces, furniture, documents, and other tangible
materials, and all information technology resources of the Company (including
computers, data and other electronic files, and all internet and email) are
subject to oversight and inspection by the Company at any time, with or without
notice. Company employees should have no expectation of privacy with regard to
any Company premises, materials, resources, or information.

18. Notices. All notices and other communications provided for in this
Employment Agreement shall be in writing, shall be given to the respective
addresses or telecopy numbers set forth in clauses (a) and (b) of this
Section 18.



--------------------------------------------------------------------------------

Page Seven

 

(a) Each notice or other communication to the Company under this Employment
Agreement shall be directed as follows or to such other address as Company may
have furnished to you in writing in accordance herewith:

Minerva Neurosciences, Inc.

1601 Trapelo Road, Suite 284

Waltham, MA 02451

Attn: Chief Executive Officer

Email: rluthringer@minervaneurosciences.com

With a required copy to:

Cooley LLP

500 Boylston Street, 14th Floor

Boston, MA 02116-3736

Attn: Marc Recht

E-mail: mrecht@cooley.com

(b) Each notice or other communication to you under this Employment Agreement
shall be directed to your home address on file with the Company or to such other
address as you may have furnished to the Company in writing in accordance
herewith.

19. Entire Agreement. Upon the date hereof, this Employment Agreement supersedes
all previous and contemporaneous communications, agreements and understandings
between you, on the one hand, and the Company or any of its Affiliates, on the
other hand, and constitutes the sole and entire agreement between you and the
Company pertaining to the subject matter hereof.

20. Counterparts. This Employment Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each party and delivered to the other party.

21. Parachute Payments.

(a) If any payment or benefit you would receive from the Company or otherwise in
connection with a change in control of the Company or other similar transaction
(a “280G Payment”) would (i) constitute a “parachute payment” within the meaning
of Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”),
and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then any such 280G Payment (a
“Payment”) shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment (after reduction) being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount (i.e.,
the amount determined by clause (x) or by clause (y)), after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
your receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in a Payment is required pursuant to the preceding
sentence and the Reduced Amount is determined pursuant to clause (x) of the
preceding sentence, the reduction shall occur in the manner (the “Reduction
Method”) that results in the greatest economic benefit for you. If more than one
method of reduction will result in the same economic benefit, the items so
reduced will be reduced pro rata (the “Pro Rata Reduction Method”).

(b) Notwithstanding the foregoing, if the Reduction Method or the Pro Rata
Reduction Method would result in any portion of the Payment being subject to
taxes pursuant to Section 409A of the Code that would not otherwise be subject
to taxes pursuant to Section 409A of the Code, then the Reduction Method and/or
the Pro Rata Reduction Method, as the case may be, shall be modified so as to



--------------------------------------------------------------------------------

Page Eight

 

avoid the imposition of taxes pursuant to Section 409A of the Code as follows:
(A) as a first priority, the modification shall preserve to the greatest extent
possible, the greatest economic benefit for you as determined on an after-tax
basis; (B) as a second priority, Payments that are contingent on future events
(e.g., being terminated without cause), shall be reduced (or eliminated) before
Payments that are not contingent on future events; and (C) as a third priority,
Payments that are “deferred compensation” within the meaning of Section 409A of
the Code shall be reduced (or eliminated) before Payments that are not deferred
compensation within the meaning of Section 409A of the Code.

(c) Unless you and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the change of control transaction
triggering the Payment shall perform the foregoing calculations. If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the change of control transaction,
the Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder. The Company shall use commercially reasonable efforts to cause the
accounting firm engaged to make the determinations hereunder to provide its
calculations, together with detailed supporting documentation, to you and the
Company within 15 calendar days after the date on which your right to a 280G
Payment becomes reasonably likely to occur (if requested at that time by you or
the Company) or such other time as requested by you or the Company.

(d) If you receive a Payment for which the Reduced Amount was determined
pursuant to clause (x) of the first paragraph of this Section and the Internal
Revenue Service determines thereafter that some portion of the Payment is
subject to the Excise Tax, you shall promptly return to the Company a sufficient
amount of the Payment (after reduction pursuant to clause (x) of the first
paragraph of this Section so that no portion of the remaining Payment is subject
to the Excise Tax. For the avoidance of doubt, if the Reduced Amount was
determined pursuant to clause (y) in the first paragraph of this Section, you
shall have no obligation to return any portion of the Payment pursuant to the
preceding sentence.

22. 409A Matters.

(a) Notwithstanding any provision of this Employment Agreement to the contrary,
all payments and benefits paid or provided for under this Employment Agreement
are intended to comply with or be exempt from the requirements of Section 409A
of the Code. Accordingly, all provisions herein, or incorporated by reference,
shall be construed and interpreted to comply with or be exempt from (as
applicable) Section 409A of the Code and the regulations and guidance
thereunder. For purposes of this Agreement, all references to “termination of
employment” and correlative phrases shall be construed to require a “separation
from service” (as defined in Section 1.409A-1(h) of the Treasury regulations
after giving effect to the presumptions contained therein). Further, each
payment of compensation under this Employment Agreement (including each
installment of the Severance Benefits) shall be treated as a separate payment of
compensation. Any amounts payable solely on account of an involuntary separation
from service within the meaning of Section 409A of the Code shall be excludible
from the requirements of Section 409A of the Code, either as involuntary
separation pay or as short-term deferral amounts to the maximum possible extent.
Any reimbursements or in-kind benefits provided under this Employment Agreement
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during the period of time specified in
this Employment Agreement, (ii) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit. The welfare benefit continuation provided during the period of time in
which you would be entitled to continuation coverage under the Company’s group
health plan under COBRA is intended to qualify for the exception from deferred
compensation as a medical benefit provided in accordance with the requirements
of Treasury Regulation Section I .409A-1(b)(9)(v)(B).



--------------------------------------------------------------------------------

Page Nine

 

(b) Notwithstanding any provision of the Employment Agreement to the contrary,
if you are a “specified employee” within the meaning of Section 409A of the Code
at the time of termination of employment, to the extent necessary to comply with
Section 409A of the Code, any payment required under this Employment Agreement
shall be delayed for a period of six (6) months after termination of employment
pursuant to Section 409A of the Code, regardless of the circumstances giving
rise to or the basis for such payment. Payment of such delayed amount shall be
paid in a lump sum on the day immediately following the end of the six (6) month
period. If you die during the postponement period prior to the payment of the
delayed amount, the amounts delayed on account of Section 409A of the Code shall
he paid to the personal representative of your estate within ninety (90) days
after the date of your death. For these purposes, a “specified employee” shall
mean an employee who, at any time during the 12-month period ending on the
identification date, is a “specified employee” under Section 409A of the Code,
as determined by the Company. The determination of “specified employees,”
including the number and identity of persons considered “specified employees”
and the identification date, shall be made by the Company in accordance with
Treasury regulation Section 1.409A-1(i).

 

Sincerely yours, MINERVA NEUROSCIENCES, INC. By:  

/s/ Remy Luthringer

Name: Remy Luthringer

Title: President and CEO

AGREED TO AND ACCEPTED ON THIS 2 DAY OF NOVEMBER, 2017.

 

BY: /s/ Rick Russell                                                     Rick
Russell